Title: To James Madison from John McKinley, 27 March 1812
From: McKinley, John
To: Madison, James


Sir.New York 27th march 1812
Having had the pleasure of an introduction to you while at washington, I now regret much my neglect in not cultivating your acquaintance, which in part causes my present intrusion. I was at that time nominated to a Captaincy in the new Army by Doctor Mitchell from this state in pursuance of a plan of the Honble. Secy. at war, I had every reason to expect a commission as to character and capacity but to my astonishment I find it is not so; and most probably my name never handed to you. I find also, my character has been assailed, by a wicked, and malicious, Slanderer, which information I have had from my correspondent at washington.
My reputation is as dear to me as life and to you I look for justice. And refer you for my character to Governor Tompkins letter in the war office, to the Honble. John Smith of the Senate who can also explain the affair, which caused this wicked and malicious Slander to be propagated against me. Also to Doctor Mitchill and Doctor Sage of the House of representatives.
And permit me to say sir, I fear that officers who can resort to the mean and cowardly, asassin’s, slander, in order as they think to obtain satisfaction for just and merited chastisement, will in the day of battle be as devoid of courage as they are now, there are many others at washington I might refer to for my character, and amongst the rest the next in office to yourself, venerable for his years and ever to be respected for the many services rendered his country, but having differed in opinion four years since, with respect to some of their views will not refer to any of them, as the inflexibility of my principles in these differences may have given offence.
These differences continue with increased rancour as the question which then disturbed our harmony again approaches, the man of integrity, or popularty, must be made if posible bend to their views or feel the weight of their power, by a well organized plan of espionage in disapointing his just claims and expectations, and probably the slanders alluded to, have been seized on with avidity for that purpose. For their conduct in this State, I refer you to their own papers, and for an exposition of it, to the Public Advertiser the only paper in support of the general administration.
I have never looked for any civil office and when I looked for this, I did it with a view to serve my country, at the same time to have the satisfaction of meeting, and chastising, an old and inveterate foe in the enemy which we are going to contend with, but strange as it is, I have been disapointed by Slandering Lying sycophants and the inveterate foes of the present Administration, and men promoted, who whilst I and many others “with halters round our necks” were contending for the freedom, and emancipation, of our native Land, were numbered in the ranks of the tyrant.

Thus far Sir, I have gone by the advice of your most active friends here, as a prelude to other matters which shall be communicated in its proper time supported by facts, and shew how we are tossed by the billows of faction in this state, and which appears to us by them practised at the seat of the Genl Government, and for what? Adherence to measures and not to men.
My own case is this, I wish for a fair investigation but pray you may not refer as was done before, to some of those men you have for a length of time continued as public officers, who for certain reasons before mentioned are both our enemies. I have the Honor to be your Obdt. Hble. Svt
John M’Kinley
